Title: Thurdsday June 19.
From: Adams, John
To: 


       I have been the longer in the Argument of this Cause not for the Importance of the Cause itself, for in itself it is infinitely little and contemptible, but for the Importance of its Consequences. These dirty and ridiculous Litigations have been multiplied in this Town, till the very Earth groans and the stones cry out. The Town is become infamous for them throughout the County. I have absolutely heard it used as a Proverb in several Parts of the Province, “as litigious as Braintree.” And this Multiplicity is owing to the Multiplicity of Petty foggers among whom Captn. Hollis is one, who has given out that he is a sworn Attorney till 9/10 of this Town really believe it. But I take this Opportunity, publickly to confront him, and undeceive the Town. He knows in his Conscience that he never took the Oath of an Attorney, and that he dare not assume the Impudence to ask to be admitted. He knows that the Notion of his being a sworn Attorney is an Imposture, is an Imposition upon this Town. And I take this opportunity publickly to declare that I will take all legal Advantages, against every Action brought by him or by Captn. Thayer or by any other Petty fogger in this Town. For I am determined if I live in this Town to break up this scene of strife, Vexation and Immorality. (Such suits as this and most others that ever I have seen before a Justice in this Town, have a Tendency to vex and imbitter the Minds of the People, to propagate an idle, brawling, wrangling Temper, in short such suits are an Inlet to all manner of Evils.)
       And some i.e. one of these suit managers, when I first came to this Town, hearing that I had been thro a regular Course of study with a regular Practitioner, and that I was recommended to the Court in Boston, by one of the greatest Lawyers in America, concluded, that I should be enabled by these Advantages, and prompted by my own Interest if by no higher Motive, to put an End to the illegal Course of dirty, quacking Practice in this Town, which he had been in, and thereby enslaved the Minds and Bodyes and Estates of his Neighbours. And to prevent this he set himself to work to destroy my Reputation and prevent my getting Business, by such stratagems as no honest Mind can think of without Horror, such stratagems as I always will resent, and never will forgive till he has made Attonement by his future Repentance and Reformation. I thank God his Malice has been defeated, he has not been able to enslave me, nor to drive me out of Town, but Peoples Eyes begin to open, and I hope they will open wider and wider till they can see like other Towns. Happy shall I be if I can rescue the Souls and Bodies, and Estates of this Town from that Thraldom and slavery, to which these Petty foggers have contributed to depress them; and if I can revive in them a generous Love of Liberty and sense of Honour.—After this long Digression your Honour will let me return to this Cause, and I rely upon it, it is a vexatious one. I rely upon it that many of these Articles were borrowed and not bought, and that therefore this Action cant be maintained for them. I rely upon it, that the Affair of the Hat is a litigious Thing, that it was a mere piece of Tavern Amuzement, and if there was any Thing like Bargain and sale in it, the Bargain was completed, the Hat delivered and the Money paid, and with regard to the other Articles, we have filed an Account that more than ballances them, and therefore I pray your Honours Judgment for Costs.
      